                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           CHARLESTON DIVISION

S.R., a minor, and MOHAMMED                   )
NURUZZAMAN, on behalf of S.R.,                )
                                              )
                       Petitioners,           )
                                              )       Case No.: 2:19-cv-482-DCN-MGB
                     v.                       )
___________________________________           )
A.H., a minor, and MOHAMMAD ABDUL             )
KHALIK, on behalf of A.H.,                    )
                                              )
                       Petitioners,           )
                                              )       Case No.: 2:19-cv-483-DCN-MGB
                       v.                     )
                                              )
J. AL CANNON, JR., Sheriff/Warden,            )
SHERIFF AL CANNON DETENTION                   )
CENTER; KEVIN M. MCALEENAN,                   )
Acting Secretary, U.S. Department of          )
Homeland Security; and ALEX M. AZAR,          )                       ORDER
II, Secretary, U.S. Department of Health      )
And Human Services,                           )
                                              )
                  Respondents.                )
___________________________________           )

       This matter comes before the court on respondents’ motion to preclude or limit

the testimony of petitioners’ expert Robert Condy (“Condy”) under Daubert v. Merrell

Dow Pharmaceuticals, Inc., 526 U.S. 579 (1993) and Federal Rules of Evidence 702, 401,

402, and 403.1 2:19-cv-00482, ECF No. 30. Respondents argue that Condy’s expert

report does not sufficiently set forth his particular knowledge, education, training, or

experience with regard to the subject areas of his proposed testimony. Specifically,



1
  Respondents request a continuance to be able to obtain their own expert if this court
decides not to exclude Condy’s testimony. ECF No. 30 at 2 n.2. Because this case has
already been delayed several times and respondents have had sufficient time to secure an
expert in this matter, the court will not delay the evidentiary hearing.

                                              1
respondents contend that Condy’s expert report “woefully fails to be anything more than

reviewing documents found on websites for his assertions that [the Department of State]

and [the Department of Homeland Security] are relying on the websites for

authentication” but that the “best source of whether that is true would come from the

agencies themselves.” ECF No. 30 at 4.

       Petitioners seek to qualify Condy as an expert in immigration law and processing.

They plan to have Condy “walk the court through the process, resources, and sites that

immigration attorneys use to determine whether a foreign civil document is authentic.”

ECF NO. 43 at 2. According to Condy’s expert report, he has worked as an immigration

attorney for over ten years and has held positions with the American Immigration

Lawyers Association and as a former liaison to the Charleston Field Office of the U.S.

Citizenship and Immigration Services. His experience leads him to opine that the U.S.

Department of State (“DOS”) and Department of Homeland Security (“DHS”) will

“accept as authentic those foreign birth certificates that comport with the distinctive

characteristics described in the State Department’s Reciprocity Schedule.” ECF No. 31

at 1. Condy’s report then describes how DOS’s Reciprocity Schedule for Bangladesh

contains a list of distinctive characteristics for Bangladeshi birth certificates and opines

that the petitioners’ birth certificates would be accepted by DOS and DHS based on these

characteristics. Condy also intends to testify about a web link offered by DOS that links

to a Bangladeshi government website, where the legitimacy of a birth certificate can be

verified based on the certificate’s birth registration number and date of birth.

       Petitioners intend to rely on Condy’ testimony to authenticate petitioners’ birth

certificates under Federal Rule of Evidence 901(b)(4). Rule 901 requires that “to satisfy



                                              2
the requirement of authenticating or identifying an item of evidence, the proponent must

produce evidence sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). The can be done by putting forth evidence of “the

appearance, contents, substance, internal patterns, or other distinctive characteristics of

the item, taken together with all the circumstances.” Fed. R. Evid. 901(b)(4).

       The court agrees with petitioners that Condy should be allowed to testify

regarding his knowledge about the process for determining the authenticity of a foreign

document, as it will help the court as the factfinder “to understand the evidence or

determine a fact at issue.” Fed. R. Evid. 702. As this is an evidentiary hearing before the

court, there is no risk of confusing the jury. The court is capable of considering the

weight that should be applied to Condy’s testimony regarding the validity of these

documents and balancing it against the weight that should be ascribed to any evidence

that respondents put forth regarding petitioners’ travel documents.

       For the foregoing reasons, respondents’ motion is denied.

       AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

May 15, 2019
Charleston, South Carolina




                                              3
